Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Michael T. Cantara Investment Officer of MFS Benjamin S. Kottler May 2011 Investment Officer of MFS Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Michael T. Cantara Portfolio Manager, General Oversight of a Team of Investment Professionals Employed in the investment area of MFS since 2000 Benjamin S. Kottler Portfolio Manager, General Oversight of a Team of Investment Professionals Employed in the investment area of MFS since 2005
